Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has filed an amendment on 9/16/2021 amending claim 6. No claim has been canceled and new claim 19 has been introduced. In virtue of this communication, claims 1-19 are currently pending in the instant application.  

Response to Remarks
In response to the Obvious-Type Double Patenting Rejections, Applicant has filed an Electronic Terminal Disclaimer on Sept. 16, 2021 that has been approved. The Obvious-Type Double Patenting Rejections has been withdrawn accordingly. 
Regarding the 35 USC § 103 Claim Rejections, Applicant submits on p.11-12 that Chen paragraph [0030] and Fig. 1 “do not disclose receiving, by a touchscreen device, input from a peripheral device”, and on p.12-13 that “Chen does not disclose generating, by a touchscreen device, touchscreen input based on the received input from the peripheral device, the touchscreen input being a translation of the at least one event”. In response to the above arguments, The Office has updated the Office Action to reveal that second reference Shi teaches the first argument, and the combination of Chen and Shi teaches the second argument, as shown with more details in the current Office Action. 
Applicant further traverse on p.13-14 on the statement “Chen fails to directly disclose to execute a local application on the touchscreen device” disclosed by the previous Office Action. In response, the Office has updated the Office Action in response to Applicant’s argument. 
Applicant further states on p.14-17 that  “the quotations of paragraphs [0018]-[0019] of Shi as provided by the Office Action lack pertinent details of Shi”. Applicant further quotes Shi paragraphs [0018-19] and [0026], submits on p. 16 that “Clearly, in Shi, the first application 120 running on the personal computing device 110 receives commands and data from the handheld computing device 105 and translates the commands and data into pointing device and keyboard behavior”. While the Office agrees these are the teachings of Shi, the Office would also like to point out that Shi Fig. 3 and paragraph [0028] also teaches “Any necessary computations are performed on the received transmission (box 330). Next, the transmission is translated using a pre-defined protocol to convert commands and data from the handheld computing device 105 into corresponding desired pointing device and keyboard behavior (box 340)”. Notice Fig. 3 indicates box 340 being performed by the personal computing device. It appears Shi teaches at least two possible embodiments for the claimed translation action. The Office maintains when either embodiment teaches the claimed subject matter, it is sufficient to render the claimed subject matter obvious. 
For the dependent claims, the Office maintains they are rendered obvious by the applied references as explained in the current Office Action. 
For new claim 19, the Office has searched and found reference East (US 20150212698 A1), applied along with references Chen and Shi, to render the new claim obvious. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Kuan-Ting ET AL (“103472931CNA.TRANS.pdf” a human English translation version of Chinese Patent Application “CN 103472931 A”, published Dec 25, 2013) in view of Shi; Yan et al. US 20080120448 A1
As to claim 1, Chen discloses a method, comprising: receiving, input from a peripheral device by a computer operating system, the input indicative of at least one event at the peripheral device ([0006] An object of the present invention is to provide a method of simulating touch screen operation by means of a mouse in a computer operating system provided with a screentouch function. [0021] FIG. 1 is a flow chart illustrating a method of simulating touch screen operation by means of a mouse in a first embodiment of the present invention). 
Chen fails to directly disclose the computer system has a touchscreen device. 
However, in a similar field of endeavor, Shi discloses a device and method on inputting from a remote mouse mimicking a pointing device to a personal computing device such as a laptop computer (Abstract: A remote pointing device and keyboard system and method for remotely mimicking the pointing device and keyboard of a personal computing device (such as a laptop or desktop computer) ). 
A laptop computer can  have a touchscreen or a non-touchscreen. Shi’s invention is applicable to both types. 
The combination of Chen and Shi continues to teach generating, by the touchscreen device, touchscreen input based on the received input from the peripheral device  (Chen [0059] Please refer to FIG. 6, illustrating the single-finger touch function. After the mouse’s touch mode is enabled, when a button (such as left button M1) of the mouse M is continuously pressed, the computer operating system executes the single-finger touch function; ... When the button is continuously pressed and the mouse cursor is moved, correspondingly the finger moves on the screen.
Shi Fig. 3 [0028] Any necessary computations are performed on the received transmission (box 330). Next, the transmission is translated using a pre-defined protocol to convert commands and data from the handheld computing device 105 into corresponding desired pointing device and keyboard behavior (box 340).) the touchscreen input being a translation of the at least one event and actionable by a local application executable on the touchscreen device (Shi Fig. 1 [0022] The first application running on the personal computing device 120 processes the received message to convert the commands and data into instructions relating to the pointing device and the keyboard (box 170) ). 
It would have been obvious to one of ordinary skill in the art to apply Shi's remote execution on local applications to Chen‘s device operation method, as it is “useful in situations such as giving presentations. ... the presenter can give the lecture freely and use his mobile device control the computer at anywhere ... including opening, closing, and editing documents and applications”, as revealed by Shi in [0005]. In addition, Applicant’s 9/16/2021 Remarks pages 8-10 reveal Application Specification paragraphs [0057-60], [0005], [0040-41] as well as [0083-107] also provide motivations for a touchscreen device to translate received input from a peripheral device into touchscreen input rather than a peripheral device performing such translation. 

As to claim 2, Shi further discloses the device and method of claim 1, wherein the touchscreen device is a wireless mobile device; and wherein receiving the input from the peripheral device includes: acquiring a wireless mouse signal from a hardware mouse that is paired with the wireless mobile device via the Bluetooth protocol ([0031] The PDA 1 can be used to operate a second computer-based device 6. The device 6—a standard notebook computer in the exemplary drawing—has a variety of ports 7, namely an IR port (infra-red), a radio link port, a serial port, a USB and firewire port, and the like. Accordingly, any of a variety of communications links may be set up at a connection 8 which may be according to the protocol Bluetooth). 

As to claim 3, Chen further discloses the device and method of claim 1, wherein the input indicative of the at least one event includes mouse button presses identifying mouse commands (Fig. 3 S3: Detecting whether the touch button is pressed); and wherein generating the touchscreen input includes: converting the mouse button presses into touchscreen gestures identifying touchscreen commands (Fig. 3: S4 : Simulating finger touch on the screen and performing touch functions).

As to claim 4, Chen and Shi further disclose the device and method of claim 1, wherein the input indicative of the at least one event includes mouse coordinates identifying mouse cursor locations to be displayed on a computer monitor; and wherein generating the touchscreen input includes: translating the mouse coordinates to touchscreen coordinates identifying touchscreen pointer locations to be displayed on the touchscreen (Chen [0002] A touch screen is a screen capable of screen display and pointing operation. A user simply taps on a random position of the screen surface by a finger, a stylus, or another tool to make the touch screen detect coordinates of the position taped by the user and input them to a computer
operating system. 
Chen [0060] Again, please refer to FIG. 6 also illustrating the multi-finger touch function. 
...For example, when the user operates in the touch mode and presses the left button M1 and the right button M2 of the mouse at the same time and then moves the mouse to the right; that is, the touch signal converter unit 20 converts the signal of the left button M1 to a first touch point P1, and the signal of the right button M2 to a second touch point P2, and then the first touch point P1 and the second touch point P2 move to the right at the same time. 
Notices the mouse coordinates are not displayed numerically. However, the cursor display location sufficiently disclose the claimed limitation.
See also Shi Claim 18). 

As to claim 5, Chen and Shi further disclose the device and method of claim 1, wherein providing the generated touchscreen input to the local application includes: while the local application is configured to receive user input from a touchscreen of the touchscreen device, directing the generated touchscreen input to the local application in place of the user input from the touchscreen (As one example: Shi 
claim 18: converting touch panel x-y coordinates to display device x-y coordinates, where the display device is connected to the personal computer
claim 14: using the operating system of the personal computer to execute the commands and data such that a user can control the presentation application running on the personal computer from the handheld computer 
See also Chen [0002], [0060] ). 

As to claims 6 and 11, Chen and Shi disclose a touchscreen device, comprising: a touchscreen; memory; and control circuitry coupled to the touchscreen and the memory (Chen [0006] An object of the present invention is to provide a method of simulating touch screen operation by means of a mouse in a computer operating system provided with a screen touch function). 
Chen, Shi further disclose the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry of the current claims to operate by the driving method as detailed in rejection of claim 1 above. 
Therefore claims 6 and 11 are rejected on similar grounds as claim 1. 

As to claims 7-10, 12-15 and 17-18, Chen and Shi teach the method performed by the touchscreen device of the present claims as detailed in rejection of claims 2-5 and 16 above, respectively. 
Therefore claims 7-10, 12-15 and 17-18 are rejected on similar grounds as claims 2-5 and 16, respectively. 

As to claim 16, Chen, Shi disclose the device and method of claim 1, wherein the local application operates with use of user input from a touchscreen of the touchscreen device; and wherein providing the generated touchscreen input to the local application includes: controlling the local application based on the generated touchscreen input (Shi Fig. 5 [0041-43] ... A user may enter commands and information (or data) into the computer 510 through input devices such as a keyboard 562, pointing device 561, commonly referred to as a mouse ... The computer 510 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 580). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Shi as applied to claim 1 above, and further in view of East; Daniel V. et al. (US 20150212698 A1)
As to claim 19, Chen, Shi disclose the device and method of claim 1, wherein the local application is a touchscreen application running on the touchscreen device (Shi Figs 1-3. See also claim 1 Office Action). 
Chen and Shi Figs 1-3 put focus on how the laptop (personal computing device) being controlled by the external mouse (handheld computing device), and do not provide details on inputs from the laptop touchscreen. 
However, in a pertinent field of endeavor, East teaches a method with a local application running on the touchscreen device wherein providing the generated touchscreen input to the local application includes: while the touchscreen application is configured to respond to touchscreen input applied to a touchscreen of the touchscreen device ([0027]  ... The touch screen display screen 170 may be designed to receive touch input from a user (e.g., via their finger(s) and/or a stylus), which includes single-touch gestures (involving one point of contact with the touch screen display) and/or multi-touch gestures (involving multiple points of contact with the touch screen display). 
The combination of Chen, Shi and East continues to teach sending, as the generated touchscreen input, input of the peripheral device to the touchscreen application in a form executable by the touchscreen application (Shi Figs. 1, 3 [0028] and [0022] as explained in claim 1 Office Action).
It would have been obvious to one of ordinary skill in the art to apply East's touchscreen input to Chen’s modified touch device operating method, to improve the precision of the system as explained in more details in East [0005]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621